Name: 79/872/EEC: Commission Decision of 10 October 1979 concerning the notification by the Luxembourg Government of a derogation from Directive 75/716/EEC pursuant to Article 2 (3) of the Directive (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  oil industry;  Europe;  coal and mining industries;  European Union law
 Date Published: 1979-10-26

 Avis juridique important|31979D087279/872/EEC: Commission Decision of 10 October 1979 concerning the notification by the Luxembourg Government of a derogation from Directive 75/716/EEC pursuant to Article 2 (3) of the Directive (Only the French text is authentic) Official Journal L 269 , 26/10/1979 P. 0028 - 0028COMMISSION DECISION of 10 October 1979 concerning the notification by the Luxembourg Government of a derogation from Directive 75/716/EEC pursuant to Article 2 (3) of the Directive (Only the French text is authentic) (79/872/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 75/716/EEC of 24 November 1975 on the approximation of the laws of the Member States relating to the sulphur content of certain liquid fuels, and in particular Article 2 (3) thereof, Having regard to the notification from the Luxembourg Government contained in its letter of 4 July 1979, which was received by the Commission on 10 July 1979, of a derogation from Directive 75/716/EEC contained in the Decision of the Luxembourg Government in Council, of 25 May 1979, concerning the sulphur content of certain liquid fuels, Having regard to the replies received from the other Member States to the consultative communication which was sent to them on 13 August 1979 by the Commission, Whereas, pursuant to the said Article 2 (3), the Luxembourg Government has decided to allow on to its territory, in addition to gas-oils with a sulphur compound content expressed as sulphur lower than 0 75 % by weight, gas-oils with a sulphur compound content expressed as sulphur of between 0 75 % and 0 78 % by weight for the period from 26 August 1979 to 1 October 1980 ; whereas, in support of that decision, the Luxembourg Government states that it is almost totally dependent on Belgian refineries for its supplies of the products in question (light fuel oils and gas-oils) ; whereas, since the spring of 1979, those refineries have reduced their deliveries of light fuel oils and gas-oils with a sulphur content of less than 0 75 % and thus the Luxembourg Government can no longer be certain that the Luxembourg market will receive sufficient supplies of type A gas-oils within the meaning of Directive 75/716/EEC ; whereas any break in Luxembourg's traditional channels of supply would cause serious difficulties of all kinds for the Luxembourg economy; Whereas the level of atmospheric pollution by SO2 observed in the Grand Duchy of Luxembourg has been on the decrease since the application of the Directive and the temporary derogation does not in any way risk increasing such pollution noticeably in view of the small quantities of gas-oils involved; Whereas, under the Decision of the Luxembourg Government, the maximum permitted sulphur level in gas-oils on the internal market is not higher than the maximum level permitted by Directive 75/716/EEC for type B gas-oils; Whereas, in the circumstances, supplies to consumers in Luxembourg of light fuel oils and gas-oils of the requisite type may be jeopardized because of changes in the quality of crude oil and its consequences on the available desulphurization capacity ; whereas accordingly the derogation adopted by the Luxembourg Government is justified as a precautionary measure, HAS ADOPTED THIS DECISION: Article 1 The Grand Duchy of Luxembourg is hereby authorized to retain in force, until 30 September 1980, the derogation from Directive 75/716/EEC contained in the decision of the Luxembourg Government in Council, of 25 May 1979, concerning the sulphur content of certain liquid fuels. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg Government. Done at Brussels, 10 October 1979. For the Commission Lorenzo NATALI Vice-President